Citation Nr: 1018203	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right ovarian cyst status post right salpingo-
oophorectomy with scar.

2.  Entitlement to service connection for left wrist 
tenosynovitis and ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from July 2000 to 
July 2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

A hearing before the Board in Washington, D.C. was scheduled 
for March 2010; however, the record indicates that in a March 
2010 appellant's brief, the Veteran's representative, on the 
Veteran's behalf, cancelled this hearing.

The Board also notes that the Veteran also perfected an 
appeal of the RO's denial of claims for right hand neuropathy 
and for osteophyte formation at the proximal ulna that were 
adjudicated in the September 2005 rating decision on appeal.  
Thereafter, in a March 2009 and a July 2009 rating decision, 
respectively, these claims for service connection were 
granted.  As this is considered a full grant of the benefit 
sought with regards to these issues, these matters are no 
longer before the Board.

In the March 2010 appellant's brief, the Veteran's 
representative noted that the Veteran was satisfied with the 
increased rating granted in a July 2009 rating decision for 
her service-connected neck and back disabilities.  As such, 
the claim for a higher rating for degenerative joint disease 
and degenerative disc disease of the neck and mid back is 
deemed withdrawn. 

Because the claim for a higher rating on appeal involves a 
request following the initial grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

The issue of service connection for left wrist tenosynovitis 
and ganglion cyst will be considered within the Remand 
section of this document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The evidence shows that the Veteran's service-connected 
right ovarian cyst status post right salpingo-oophorectomy 
with scar has been manifested, at most, by residual 
superficial scarring that was painful on examination.  There 
is no evidence of symptoms not controlled by continuous 
treatment or a scar causing limited motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right ovarian cyst status post right salpingo-
oophorectomy with scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic 
Codes 7615-7619 and 4.118, Diagnostic Codes 7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2005 pre-rating letter provided 
notice of what was needed to substantiate the claim for 
service connection on appeal.  Following this notice letter, 
the RO granted service connection for right ovarian cyst 
status post right salpingo-oophorectomy with scar in a 
September 2005 decision.  The March 2007 statement of the 
case set forth the criteria for higher ratings for 
gynecological conditions and skin disabilities (which 
suffices for Dingess/Hartman).  In a May 2008 post-rating 
letter, notice was provided to the Veteran of what 
information and evidence was needed to substantiate the claim 
for a higher initial rating.  Following the issuance of the 
May 2008 notice letter, the Veteran and her representative 
were afforded further opportunities to present pertinent 
information and/or evidence to the matter on appeal before 
the RO readjudicated these matters (as reflected in March 
2009, April 2009, and July 2009 supplemental statements of 
the case.  Hence, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, private medical 
records and the reports of VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by her 
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In a September 2005 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
right ovarian cysts status post right salpingo-oophorectomy 
with scar, effective July 5, 2004, as there was evidence of 
residual superficial scarring that was painful on VA 
examination.  The RO assigned a 100 percent disability rating 
effective February 21, 2005 for three months after the 
removal of the ovary, and a 10 percent rating effective June 
1, 2005.  The RO indicated that this disability was evaluated 
pursuant to Diagnostic Codes (DCs) 7615-7619.  

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
ovarian disease or injury, a 10 percent rating is to be 
assigned for symptoms that require continuous treatment.  A 
30 percent rating is to be assigned for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7615 (2009).

Diagnostic Code 7619 provides that the removal of an ovary 
will warrant a 100 percent rating for three months after 
removal.  Thereafter, complete removal of both ovaries will 
result in a 30 percent rating.  Removal of one ovary with or 
without partial removal of the other warrants a 
noncompensable rating.  See 38 C.F.R. § 4.116, Diagnostic 
Code 7619 (2009).

However, the RO clarified in the March 2007 statement of the 
case that the rating criteria for evaluating skin 
disabilities is the actual basis for the initial 10 percent 
disability rating assigned.  The RO noted that the removal of 
the Veteran's right ovary and fallopian tube is included with 
the evaluation of the Veteran's scar as it is not currently 
compensable.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

STRs reflect numerous complaints of abdominal pain, to 
include diagnosis and treatment of right ovarian cyst. 

A February 2005 Forrest General Hospital record reflects that 
the Veteran underwent exploratory laparotomy and right 
salpingo-oophorectomy for probable ovarian torsion.  

A May 2005 VA gynecological examination report reflects that 
the Veteran stated that she recovered from the February 2005 
surgery with no problems.  The Veteran stated she was also 
status post vaginal hysterectomy in 1998 and she had 
bilateral inguinal hernia repairs as a child.  Physical 
examination was notable for a 3-sonameter scar in the right 
and left lower pelvic areas, in the areas where the surgeries 
for the inguinal hernias were done.  She was tender over 
palpation of both sides of the scars.  The Veteran stated 
that she hurts over the right lower quadrant scar when she 
urinates, but resolves once the urination stops.  She stated 
that she sometimes has pain over the scars even when she is 
not urinating, but she is unable to say when that occurs.  
She states at baseline, the discomfort is about a 3 out of 
10, rating 10 out of 10 when she had the torsion.  The 
examiner described the scars as 3 centimeters in length and 
slightly depressed.  They are not fixed to the underlying 
tissue.  They are darker than the surrounding skin.  They are 
less than 1/2 sonometer in width.  They are not raised or 
inflamed and are not disfiguring.  The diagnosis was status 
post right ovary and fallopian tube removal due to torsion 
with residuals of discomfort over the scar.  

A September 2006 VA medical record reflects that the Veteran 
complained of pain in the left lower quadrant.  An October 
2006 VA echogram of the pelvis revealed an impression of 
semi-echo-genic mass of the left ovary.  

A January 2009 echogram of the pelvis reveals an impression 
of left ovary was visualized; appears normal.  The Veteran is 
status post right oophorectomy and hysterectomy.

A June 2009 VA gynecological examination report reflects that 
the Veteran complained of left sided abdominal pain.  The VA 
examiner noted that the Veteran's complaints specific to 
residuals of the right ovarian cysts status post right 
salpingo-oophorectomy was that every now and then he has pain 
on the right side, the pain on the left side is pretty 
persistent.  She is not experiencing any problems with the 
surgical incision.  The course since onset is stable and she 
is not being treated for the service-connected condition.  
Pelvic examination revealed that the Veteran had tenderness 
described as right adnexal discomfort.  Examination of the 
abdomen revealed flex colored low transverse incision 
measuring 10 centimeters in length, no tenderness, no keloid, 
and no attachment to the underlying skin.  The diagnosis was 
surgical removal of the right ovary and fallopian tube for 
benign gynecological condition.  

Considering the objective medical evidence of record in light 
of the above, the Board finds that an initial rating in 
excess of 10 percent for the Veteran's service-connected 
right ovarian cysts status post right salpingo-oophorectomy 
with scar is not warranted at any point since the effective 
date of the grant of service connection.

In this regard, there is no evidence the Veteran's service-
connected right ovarian cysts status post right salpingo-
oophorectomy with scar is manifested by symptoms that require 
continuous treatment.  Thus, the Veteran's disability does 
not warrant even the minimum 10 percent rating under DC 7615.  
The Veteran has only had one ovary removed, and therefore, 
warrants at most, a noncompensable rating under DC 7619.

With regards to the criteria for rating skin disabilities, 
the Veteran's residual scar, at most, has been found to be 
painful on examination, as indicated in the May 2005 VA 
examination report.  A higher rating would be warranted if 
there was a showing that the Veteran's scar caused limited 
motion.  However, there is no evidence that the Veteran has 
limitation of motion due to the scar.  In fact, on the most 
recent June 2009 VA gynecological examination, the Veteran 
stated that she was not experiencing any problems with the 
surgical incision.  The VA examiner noted that the course 
since onset was stable and the Veteran was not being treated 
for the service-connected condition.  There are no other 
rating codes for scars that would possibly apply.  The Board 
concludes that entitlement to an initial rating greater than 
10 percent is not warranted. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for her service-connected right ovarian 
cysts status post right salpingo-oophorectomy with scar. 
There is no objective evidence revealing that his condition 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  See Thun v. 
Peake, 22 Vet. App. 111 (2008) (the threshold factor for 
extra-schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate). 

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent right 
ovarian cysts status post right salpingo-oophorectomy with 
scar has not been met at any point since the effective date 
of the grant of service connection.  As such, there is no 
basis for staged rating pursuant to Fenderson, and the claim 
for an initial higher initial rating for right ovarian cysts 
status post right salpingo-oophorectomy with scar must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for right ovarian 
cysts status post right salpingo-oophorectomy with scar is 
denied.




REMAND

The Veteran's April 2004 self report of medical assessment 
reflects that she complained of left wrist pain.  Post-
service medical records from Walter Reed Army Medical Center 
dated from August 2004 to October 2004 show that the Veteran 
complained of left wrist pain.  A November 2004 X-ray of the 
left wrist was normal.  However, a November 2004 MRI report 
reflects that the Veteran was diagnosed with extensor 
digitorum tenosynovitis at the left wrist and small dorsal 
wrist ganglion. 

The Veteran was afforded a May 2005 VA joints examination.  
Although the VA examiner diagnosed the Veteran with digitorum 
tenosynovitis and small dorsal wrist ganglion cyst on the 
left, he failed to provide an opinion whether such pathology 
might be related to the Veteran's military service.  The 
Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that while the Veteran is service-
connected for neuropathy of the left upper extremity, a May 
2009 VA examination report reflects that the Veteran symptoms 
of numbness and weakness in the left hand are not fully 
explained by ulnar neuropathy.  

Therefore, in light of the above, the Board finds that 
further VA examination and medical opinion is warranted to 
determine whether the Veteran's currently diagnosed digitorum 
tenosynovitis and small dorsal wrist ganglion cyst on the 
left is related to service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination 
warranted where evidence "indicates" that a current 
disability "may" be associated with military service, but the 
record does not contain sufficient medical evidence to decide 
the claim).

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO/AMC 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to each claim remaining on appeal.  See 38 U.S.C.A. 
§ 5103 (b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2009). The RO/AMC should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the Veteran meets 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran 
and his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to each claim on appeal that is not 
currently of record.

The RO/AMC should request that the 
Veteran submit all evidence in his 
possession relating to each claim, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
RO/AMC should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above).

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo an appropriate 
VA examination of her left wrist.  The 
entire claims file must be made available 
to the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, (with all 
results made available to the examining 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The examiner should opine whether the 
Veteran's left wrist disability, 
diagnosed as digitorum tenosynovitis and 
small dorsal wrist ganglion cyst, is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) 
related to the Veteran's military 
service. 

In rendering this opinion, the examiner 
is advised that the Veteran is already 
service-connected for neuropathy of the 
left upper extremity.  Thus, the examiner 
is requested to differentiate findings 
related to the Veteran's current left 
wrist disability, or if appropriate, 
whether the Veteran's current left wrist 
symptomatology is part of the currently 
service-connected neuropathy of the left 
upper extremity.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinion(s) 
expressed.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim for 
service connection remaining on appeal in 
light of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


